MEMORANDUM **
Jon Richard Baer appeals the 30-month sentence imposed following his guilty plea conviction for bankruptcy fraud, in violation of 18 U.S.C. § 152(3). We dismiss the appeal.
As part of the plea agreement, Baer waived his right to appeal the sentence imposed by the district court. To the extent that Baer contends that his appeal waiver was not knowing and intelligent due to ineffective assistance of counsel, we decline to consider this claim because the record is insufficiently developed. See United States v. Jeronimo, 398 F.3d 1149, 1155-56 (9th Cir.2005). Accordingly, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.